DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/27/21 has been entered.  Claims 1 and 42 are amended.  Claims 1, 3- 8, 10, 13- 17, 19- 22, 26- 27, 32, 41- 42 are pending and being addressed by this Action.
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Grant in view of Wang does not disclose “wherein the handle further comprises a cam lock that prevents the rotational movement of the sheath cam when the cam lock is not depressed, and that releases the sheath cam when the cam lock is depressed, thereby allowing the rotational movement of the sheath cam,” the Office points out that Wang teaches that pin 55 is a part of deployment lock 43 and that when pin 55 of deployment lock 43 is not depressed, all movement of carriage assembly 40, including any rotational movement of deployment actuator 21 is prevented (Ps. [0012], [0017], [0039]), thereby preventing a user from accidentally initiating deployment of an implant (Ps. [0041], [0049], [0053]).  
In response to applicant’s argument that pin 55 is not “depressed” to allow rotational movement, the Office respectfully submits that the broadest reasonable interpretation of the verb “to depress” includes, “to put in a lower position” (See 
In response to applicant's argument that a person having ordinary skill in the art would not have been motivated to combine the Grant and Wang references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the primary reference, Grant discloses the requirements of the claim except for a rotational (as opposed to sliding) cam sheath.  Wang teaches that a rotational cam sheath having a depressible cam lock is known in the art of deploying an implant.  Since the rejection is not a bodily incorporation of the Wang structure into the Grant structure, applicant’s argument that a person having ordinary skill in the art would not have been motivated to modify Grant because Grant discloses a sophisticated deployment mechanism such that a person having ordinary skill in the art would not know how to make the modification is not persuasive.  Applicant’s argument that the combination would render the Grant reference unsatisfactory for its intended purpose is similarly unpersuasive because applicant has failed to point out where in the Grant prior art .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3- 5, 8, 10, 13- 17, 19- 22, 26- 27, 32 and 41- 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Pub. No. 2014/0018846 A1) in view of Wang et al. (US Pub. No. 2012/0078352 A1).  Grant is cited in the IDS filed 11/20/17.
Regarding claims 1 and 5, Grant discloses a device for sealing an aperture in a tissue, the device comprising:
a.    an implant (5, 5’, 5y) (Figs. 1A- 2E, 19- 21, 23- 27, 31A- 31B, 33B, 43L, 62) configured to seal the aperture when positioned adjacent to the aperture; and
b.    a delivery shaft (92, 155, 160, 175) (Figs. 31A, 37- 38, 41A- 41B, 45A- 48) (P. [0271] - -shaft 92 includes three flexible concentric slidable tubes 155, 160, 175),  configured to engage the implant (5, 5’, 5y) to allow the implant (5, 5, 5y’) to be maneuvered into sealing engagement with a distal surface of the tissue (2) (Figs. 1B- 1C, 31A- 31B) (Ps. [0270]- [0271]), the delivery shaft (92, 155, 160, 175) comprising:

(ii)    a release sleeve (175) (Figs. 33C, 34C- 35, 48- 49B, 52, 54A- 55B, 57A- 57C, 61) axially slideable relative to the retaining sleeve (160, 160r) between a first axial position (Figs. 33C 34C) in which the release sleeve (175) is configured to maintain locking engagement between the locking recess of the implant (45) and the locking projection of the retaining sleeve (165) (See Figs. 33C, 34C), and a second axial position (Fig. 33A - - release sleeve is retracted, not shown) in which the release sleeve (175) permits the locking projection of the retaining sleeve (165) to disengage the locking recess of the implant (45) (P. [0307] - - to ensure the profiled projections 165 remain engaged with the foot core 20, a release-sleeve 175 is positioned in a distal or forward location, as illustrated in FIG. 33C, to prevent the projections 165 from moving laterally outwardly); and
(iii)    a handle (93, 200) (Figs. 31A, 35, 52- 58) (P. [0274] - - handle 200 configured to be mated to the shaft 92 in manner analogous to the handle 93) coupled to the delivery shaft (92, 155, 160, 175), comprising; (a) a sheath cam (250) (Figs. 52- 57C) moveable between a first position (Fig. 54A) and second position (Fig. 55A) relative to the handle (93, 200), and (b) a sheath carriage (220) (Figs. 52- 55A, 57A- 57C) connected to a sheath (155) (Figs. 35, 52- 54F);
wherein the device is configured such that movement of the sheath cam (250) from the first position (54A) to the second position (55A) causes (x) movement of the sheath carriage (220) relative to the handle (93, 200), causes (y) the movement of one 
(claim 5) an actuator (240) (Figs. 52- 55A, 57A- 57C) moveable between a first position (54B) and second position (54D) relative to the handle (93, 200), wherein the device is configured such that movement of the actuator (240) from the first position (54B) to the second position (54D) causes (a) a change in the position of two components of the implant (5, 5’, 5y) relative to each other, and causes (b) the delivery shaft (92, 155, 160, 175) to release the implant (5, 5’, 5y) (Ps. [0278] , [0282], [0294]- - removal of guidewire and depression of actuator (240), unlocks  sheath cam (250) which changes position of pin (80) to foot portion (20) and causes the delivery shaft (92, 155, 160, 175) to release the implant (5, 5’, 5y)).
(claims 1 and 5)  Grant discloses the claimed invention except for Grant discloses a linear movement of the sheath cam or actuator to effect movement of one end of the sheath into the handle.
However, Wang teaches a staged deployment device having a handle (20) (Figs. 1- 2) coupled to a delivery shaft (22) (P. [0035]), 
(claims 1 and 5) comprising a rotatably moving sheath cam (21) (Figs. 1- 2, 4- 6) (P. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element 
Modified Grant does not disclose
(claim 1) a cam lock preventing rotational movement of the sheath cam or actuator when not depressed and that released the sheath cam or actuator when the cam lock is depressed.
However, Wang teaches a staged deployment device having
(claim 1) a handle (20) (Figs. 1- 2) coupled to the delivery shaft (26) (Fig. 1) (P. [0035]), comprising; (a) a sheath cam (21) (Figs. 1- 2, 4- 6) moveable between a first position and second position relative to the handle (P. [0039]), and (b) a sheath carriage (40) (Figs. 1- 2, 4- 5) connected to a sheath (22, 24) (Fig. 1) (P. [0035]), wherein the device is configured such that rotational movement of the sheath cam (21) from the first position to the second position causes (x) movement of the sheath carriage (40) relative to the handle (20), causes (y) the movement of one end of the sheath (22) into the handle (20), and causes (z) exposure of an implant (16) (Fig. 1) (P. [0032]) in the vessel in an atraumatic way, wherein the handle (20) further comprises a cam lock (55) that prevents the rotational movement of the sheath cam (21) when the cam lock (55) is not depressed, and that releases the sheath cam (21) when the 9805678v12Application No.: 15/598,431Attorney Docket No.: 2009263-0062 cam lock (55) is depressed, thereby allowing the rotational movement of the sheath cam (21) (See Figs. 5- 7) (Ps. [0041], [0050]).
It would have been obvious to modify the modified Grant device to include a cam lock preventing rotational movement of the sheath cam or actuator when not depressed 
Regarding claim 3, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the locking projection (165) is one of plurality of interlocking projections configured to engage a respective plurality of interlocking recesses of the implant (45) (See Figs. 33B, 34C).
Regarding claim 4, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the locking projection (165) is biased toward a flared position such that movement of the release sleeve (175) from the first axial position (Figs. 33C, 34C) to the second axial position (Fig. 33A - - release sleeve is retracted, not shown) causes the interlocking projection (165) to flare away from and out of engagement with the locking recess of the implant (45).
Regarding claim 8, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) is formed of a polymer adapted to remain shelf stable and functional for sealing after terminal sterilization (P. [0051] - -the device is formed of a polymer adapted to remain shelf stable and functional for sealing after terminal sterilization).
Regarding claim 10, Grant in view of Wang discloses the apparatus of claim 8, Grant further disclosing wherein the polymer is biodegradable (P. [0053] - - wherein at 
Regarding claim 13, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the device is configured to seal a perforation in a hollow vessel (P. [0051] - -a device for sealing an aperture in a tissue).
Regarding claim 14, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) includes an intraluminal portion (25) (Figs. 3A- 3D) configured to form a seal with the perforation by contacting an intraluminal surface of the hollow vessel (P. [0212]).
Regarding claim 15, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) includes an extra-luminal portion (40) (Figs. 3A- 3D) configured to extend outside the hollow vessel, the delivery shaft (92, 155, 160, 175) being configured to engage the implant (5, 5’, 5y) via the extra-luminal portion (40) (P. [0212]).
Regarding claim 16, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) comprises a flexible wing (60) (Figs. 1A- 2E, 4E- 4F, 6A- 7B, 17A- 17C, 19- 27, 31B- 32, 33B- 33C, 41A- 41B, 48- 50, 61) extending outwardly from a base portion (25) (Figs. 3A- 3D).
Regarding claim 17, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the device is configured to be guided over a guidewire (150) (Figs. 1B, 2A, 31A- 32, 33B- 33C, 35, 37- 38, 43L- 43M, 45A- 46A, 48- 49A, 54A- 54B).
Regarding claim 19, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) comprises a flexible wing (60) (Figs. 1A- 2E, 4E- 4F, 6A- 7B, 17A- 17C, 19- 27, 31B- 32, 33B- 33C, 41A- 41B, 48- 50, 61) having a diameter greater than a diameter of the aperture in the tissue (P. [0223]).
Regarding claim 20, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) comprises a distal foot portion (20) (Figs. 1A- 5B, 7A- 28E, 31B- 34C, 41A- 41B, 47B- 51D, 61), a flexible wing (60) (Figs. 1A- 2E, 4E- 4F, 6A- 7B, 17A- 17C, 19- 27, 31B- 32, 33B- 33C, 41A- 41B, 48- 50, 61), and a recessed surface (22) (Figs. 3A- 3B) disposed in the distal foot portion (20) and into which the flexible wing (60) is positioned and crimped to provide an effective fluid seal between the foot portion (20) and the flexible wing (60) (Ps. [0019], [0212] - - device may include a recessed surface disposed in the distal portion of the foot and into which the device flexible portion is received and crimped to provide an effective fluid seal between the wing and the distal portion of the foot).
Regarding claim 21, Grant in view of Wang discloses the apparatus of claim 20, Grant further disclosing wherein the crimping is achieved using at least one of (a) mechanical, (b) chemical, and (c) thermal methods (P. [0020]).
Regarding claim 22, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) comprises: 
a flexible wing (60) (Figs. 1A- 2E, 4E- 4F, 6A- 7B, 17A- 17C, 19- 27, 31B- 32, 33B- 33C, 41A- 41B, 48- 50, 61); and 
a foot (20) (Figs. 1A- 5B, 7A- 28E, 31B- 34C, 41A- 41B, 47B- 51D, 61) including a distal portion (25) (Figs. 3A- 3D) configured to be disposed distally of the flexible wing 
Regarding claim 26, Grant in view of Wang discloses the apparatus of claim 22, Grant further disclosing wherein the distal portion of the foot (25) is configured to reinforce the flexible wing (60) to facilitate sealing of the aperture (P. [0032]).
Regarding claim 27, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing wherein the implant (5, 5’, 5y) comprises a base portion (25) (Figs. 3A- 3D) and a retention member (80) (Figs. 1A- 2E, 7A- 12B, 18- 27, 32- 33A, 49A- 50, 61), moveable relative to the base portion (25) between a first position (Fig. 7A) and a second position (Fig. 7B), wherein the pin (80) in the second position (Fig. 7B) is configured to extend outwardly from the base (25) to provide a safety against the base (25) being fully pushed or pulled distally through the aperture to be sealed (Ps. [0229]- [0230]).
Regarding claim 32, Grant in view of Wang discloses the apparatus of claim 1, Grant further disclosing further comprising: a loading funnel (96, 396) (Figs. 36- 46B, 59- 60) configured to fold the implant (5, 5’, 5y) into an elongated folded configuration to permit the wing (60) to pass through a procedural sheath (100) (Figs. 30, 37- 38, 47A- 49B), when the delivery shaft (92, 155, 160, 175) maneuvers the implant (5, 5’) into a location of the aperture to be sealed (P. [0347]).
Regarding claim 41, Grant in view of Wang discloses the apparatus of claim 32, Grant further disclosing discloses a method of using the device according to claim 32, comprising: 

Regarding claim 42, Grant discloses a device for sealing an aperture in a tissue, the device comprising:
a.    a sealing member (5, 5’, 5y) (Figs. 1A- 2E, 19- 21, 23- 27, 31A- 31B, 33B, 43L, 62) configured to seal the aperture when positioned adjacent to the aperture; and 
a delivery device releasably coupleable to the sealing member such that the delivery device is configured to position the sealing member (5, 5’, 5y) adjacent to the aperture, 
wherein the sealing member (5, 5’, 5y) comprises a passageway configured to receive a guidewire (150) (Figs. 1B, 2A, 31A- 32, 33B- 33C, 35, 37- 38, 43L- 43M, 45A- 46A, 48- 49A, 54A- 54B) to guide the sealing member (5, 5’, 5y) to the aperture, the sealing member (5, 5’, 5y) configured to seal the passageway after complete removal of the guidewire (150) from the passageway (P. [0050]); and
b.    a delivery shaft (92, 155, 160, 175) (Figs. 31A, 37- 38, 41A- 41B, 45A- 48) (P. [0271] - -shaft 92 includes three flexible concentric slidable tubes 155, 160, 175) configured to engage the implant to allow the implant to be maneuvered into sealing engagement with a distal surface of the tissue, the delivery shaft comprising:
(i)    a retaining sleeve (160, 160r) (Figs. 33A- 33B, 34A, 35) comprising a locking projection (165) (Figs. 33A- 33B, 34A) engageable with the locking recess of the sealing 
(ii)    a release sleeve (175) (Figs. 33C, 34C- 35, 48- 49B, 52, 54A- 55B, 57A- 57C, 61) axially slideable relative to the retaining sleeve (160, 160r) between a first axial position (Figs. 33C 34C) in which the release sleeve (175) is configured to maintain locking engagement between the locking recess of the implant (45) and the locking projection of the retaining sleeve (165), and a second axial position (Fig. 33A - - release sleeve is retracted, not shown) in which the release sleeve (175) permits the locking projection of the retaining sleeve (165) to disengage the locking recess of the implant (45); and
(iii)    a handle (93, 200) (Figs. 31A, 35, 52- 58) (P. [0274] - - handle 200 configured to be mated to the shaft 92 in manner analogous to the handle 93) coupled to the delivery shaft (92, 155, 160, 175), comprising; (a) a sheath cam (250) (Figs. 52- 57C) moveable between a first position (Fig. 54A) and second position (Fig. 55A) relative to the handle (93, 200), and (b) a sheath carriage (220) (Figs. 52- 55A, 57A- 57C) connected to a sheath (155) (Figs. 35, 52- 54F), wherein the device is configured such that movement of the sheath cam (250) from the first position (Fig. 54A) to the second position (Fig. 55A) causes (x) movement of the sheath carriage (220) relative to the handle (93, 200), causes (y) 9482199v18Application No.: 15/598,431Attorney Docket No.: 2009263-0062 the movement of one end of the sheath (155) into the handle, and causes (z) exposure of the implant (5, 5’, 5y) in the vessel (2) (Figs. 1B- 1C, 31A- 31B) in an atraumatic way (Ps. [0273], [0290] - - push tube 155 a handle component that pushes forward pin 80 which precipitates releasing implant).
claim 42)  Grant discloses the claimed invention except for Grant discloses a linear movement of the sheath cam or actuator to effect movement of one end of the sheath into the handle.
However, Wang teaches a staged deployment device having a handle (20) (Figs. 1- 2) coupled to a delivery shaft (22) (P. [0035]), 
(claim 42) comprising a rotatably moving sheath cam (21) (Figs. 1- 2, 4- 6) (P. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (rotationally moving sheath cam or actuator) for another (linearly moving sheath cam or actuator) since the substitution would have yielded predictable results, namely, effecting linear movement of one end of a sheath.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Modified Grant does not disclose
(claim 42) a cam lock preventing rotational movement of the sheath cam or actuator when not depressed and that released the sheath cam or actuator when the cam lock is depressed.
However, Wang teaches a staged deployment device having
(claim 42) a handle (20) (Figs. 1- 2) coupled to the delivery shaft (26) (Fig. 1) (P. [0035]), comprising; (a) a sheath cam (21) (Figs. 1- 2, 4- 6) moveable between a first position and second position relative to the handle (P. [0039]), and (b) a sheath carriage (40) (Figs. 1- 2, 4- 5) connected to a sheath (22, 24) (Fig. 1) (P. [0035]), wherein the device is configured such that rotational movement of the sheath cam (21) from the first position to the second position causes (x) movement of the sheath carriage (40) relative 
It would have been obvious to modify the modified Grant device to include a cam lock preventing rotational movement of the sheath cam or actuator when not depressed and that released the sheath cam or actuator when the cam lock is depressed as taught by Wang because it would allow staged movement of the sheath (Wang - - P. [0054]).  The motivation for the modification would have been to allow the user to decide whether to re-sheathe and reposition the implant based on whether the user finds the position of the implant acceptable (Wang - - P. [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Pub. No. 2014/0018846 A1) in view of Wang et al. (US Pub. No. 2012/0078352 A1) as applied to claim 1 above, and in further view of Herrin et al. (US Pub. No. 2010/0087811 A1).  Herrin is cited in the Non-Final Office Action, mailed 8/09/19.
Regarding claim 6, Grant in view of Wang discloses the apparatus of claim 1, but Grant in view of Wang does not disclose wherein the delivery shaft and/or handle comprise a plurality of graphical markings and/or engravings indicating an actuating sequence for use of the device.  However, Herrin teaches a catheter handle (260b) (Figs. 2C, 3C- 3I, 4) used for sealing an aperture in tissue (P. [0026]) wherein the delivery shaft and/or handle (260b) comprise a plurality of graphical markings and/or engravings (241) (Figs. 2C, 3C- 3I, 4) indicating an actuating sequence for use of the device (P. [0026] - - directional indicators 241 can be arranged in an order and sequence that corresponds to the order and sequence with which a practitioner carries out subsequent processes for sealing the patient's PFO).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to combine the plurality of graphical markings and/or engravings indicating an actuating sequence on the handle taught by Herrin with the device of Grant in view of Wang because it would aid the practitioner in carrying out the series of steps for sealing an aperture in tissue (Herrin - - P. [0026]).  The motivation for the modification would have been to simplify the practitioner's task during a tissue sealing operation, thus increasing the efficacy and/or speed with which the practitioner can complete the operation, e.g., by reducing the amount of time the practitioner spends identifying and/or confirming the order in which the control elements are to be manipulated (Herrin - - P. [0048]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Pub. No. 2014/0018846 A1) in view of Wang et al. (US Pub. No. 2012/0078352 A1) as applied to claim 1 above, and in further view of Zhu et al. (US Pub. No. 2007/0123816 A1).  Zhou is cited in the Non-Final Office Action, mailed 8/09/19.
Regarding claim 7, Grant in view of Wang discloses the apparatus of claim 1, Grant in view of Wang does not disclose wherein the delivery shaft and/or sheath comprise a plurality of graphical markings and/or engravings indicating sheath penetration.  However, Zhu teaches a vascular closure device having a delivery shaft (290) (Figs. 12- 25), wherein the delivery shaft (290) and/or sheath comprise a plurality of graphical markings and/or engravings indicating sheath penetration (described, not shown) (P. [0167] - - indicia for verifying depth of delivery shaft printed or formed on delivery shaft).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to combine the plurality of graphical markings and/or engravings indicating sheath penetration on the delivery shaft taught by Shu with the device of Grant in view of Wang because it would allow the practitioner to verify the depth of the delivery shaft before, during and after vessel closure (Zhu - - P. [0167]).  The motivation for the modification would have been to verify the depth of the delivery shaft and its position relative to the vascular wound, reducing the amount of time the practitioner spends identifying and/or confirming relative locations of the delivery shaft to vascular wound (Zhu - - P. [0167]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R/           Examiner, Art Unit 3771         

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771